Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 17, 2022 has been entered.

Status of the Claims
Claims 1-5 are all the claims pending in the application. 
Claims 1, 3, and 5 are amended.
Claims 1-5 are rejected.
The following is a Non-Final Office Action in response to amendments and remarks filed August 17, 2022.

Response to Arguments
Regarding the claims objection, the objection is withdrawn in light of the amendments to the claims.

Regarding the 101 rejections, the rejections are withdrawn because the additional elements integrate the abstract idea into a practical application.  That is, Examiner finds the claims recite an abstract idea under Step 2A Prong 1 (i.e. recruiting or hiring and managing human resources).  Examiner further finds, under Step 2A Prong 2, the additional elements of tracking applications using blockchain, when considered in combination with the rest of the limitations in the claim, reflect a practical application (i.e. an improvement over existing HR tracking processes, see MPEP 2106.05(a)).  Accordingly, the 101 rejections are withdrawn.

Regarding the 103 rejections, the rejections are withdrawn in light of the amendments to the claims.  Please see below for the new rejections of the claims as amended.
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by Applicant in regards to distinctly and specifically pointing out the supposed errors in Examiner's prior office action (37 CFR 1.111).  Examiner asserts that Applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2015/0095077, herein referred to as "Ruffolo", in view of Zoia et al, US Pub. No. 2017/0147984, herein referred to as "Zoia", further in view of Tummuru et al, US Pub. No. 2018/0082256, herein referred to as "Tummuru".
Regarding claim 1, Ruffolo teaches:
using a computer for sending information to each of a plurality of applicants for a job (user interface includes information describing the company, job openings, ¶[0053]; see also ¶[0072] discussing viewing listings of job openings; and ¶[0097] discussing computer system);
using the computer to accept information from people making recommendations about whether to hire the applicants (captures information about references provided by applicant and contacts references, ¶¶[0041], [0061]); 
sending information to the applicants indicating whether or not they have been selected for the job, including an accepted applicant for the job (extends offer of employment, ¶[0064] and Fig. 6A), 
and at least one other applicant who not accepted for the job (informs applicant of rejection, ¶[0063] and Fig. 6A); 
and after a job has been accepted, using the computer for tracking multiple applicants including tracking at least the accepted applicant for the job (adds accepted applicants to labor scheduling, ¶[0069]),
and tracking at least a number of different factors for the multiple applicants that are recorded as data (employees enter hours worked, ¶[0051]1).
However Ruffolo does not explicitly teach but Zoia does teach:
the tracking including tracking the at least one of the other applicants who were not accepted for the job (creates and updates candidate profile after the candidate is rejected, ¶[0045] and Fig. 3)
including scanning current resumes and online profiles of the at least one of the other applicants (collecting information for candidate profile includes uploading resume and updating the profile, ¶[0045].  Please note, because the resume is uploaded to the profile Zoia teaches scanning online profiles).
and tracking the at least one other applicant by using online profiles (creates and updates candidate profile after the candidate is rejected, ¶[0045] and Fig. 3; see also e.g. ¶[0038] noting system is online).
Further, it would have been obvious at the time of filing to combine the hiring method of Ruffolo with the job matching based on jobs the candidate has been rejected for, as taught by Zoia, because Zoia teaches the method is an improvement over conventional hiring processes, ¶¶[0006]-[0007] and Abstract; see also MPEP 2143.I.G.
However, the combination of Ruffolo and Zoia does not teach but Tummuru does teach:
the data recorded using a blockchain process, a ledger, and software to provide a detailed history for the multiple applicants that is independently and securely verified by each of a plurality of nodes (credentials verification network store candidates' academic, employment, and professional credentials on the various nodes of the network which becomes profiles on the blockchain, ¶[0047]; see also e.g. Abstract discussing utilizing blockchain technology to track/verify credentials for candidates.  Please note, blockchain is a ledger and software, thus the blockchain in Tummuru teaches a blockchain process, a ledger, and software).
Further, it would have been obvious at the time of filing to combine the hiring with job matching based on jobs the candidate has been rejected for of Ruffolo and Zoia with the blockchain based tracking and verification of candidates of Tummuru because Tummuru explicitly suggests using blockchain to make the hiring process less time-consuming, redundant, and expensive, ¶¶[0005], [0008]; see also MPEP 2143.I.G.
Regarding claim 2, the combination of Ruffolo, Zoia, and Tummuru teaches all the limitations of claim 1 and Ruffolo further teaches:
wherein the tracking comprises tracking the accepted applicants job performance (captures check-in and checkout times of employees, ¶¶0038], [0051], [0053]).
Regarding claim 4, the combination of Ruffolo, Zoia, and Tummuru teaches all the limitations of claim 2 and Ruffolo further teaches:
wherein the tracking comprises sending communications to the other applicants (informs applicant of rejection, ¶[0063] and Fig. 6A);
However Ruffolo does not teach but Zoia does teach:
and tracking the other applicants response (receives indication that the link in the rejection notification may be selected, ¶[0047] and Fig. 4).  
Further, it would have been obvious at the time of filing to combine the hiring method of Ruffolo with the job matching based on jobs the candidate has been rejected for, as taught by Zoia, because Zoia explicitly teaches the method is an improvement over conventional hiring processes, ¶¶[0006]-[0007] and Abstract; see also MPEP 2143.I.G.
Regarding claim 5, the combination of Ruffolo, Zoia, and Tummuru teaches all the limitations of claim 2 and Zoia further teaches:
wherein the tracking of the at least one other applicants comprises monitoring online social networks to determine information about the other applicants (receives indication that the link in the rejection notification may be selected, ¶[0047] and Fig. 4.  Please note, the rejection notification is an email, ¶[0033].  Thus Zoia teaches monitoring social networks because an email system is a social network).  
Further, it would have been obvious at the time of filing to combine hiring method of Ruffolo with the job matching based on jobs the candidate has been rejected for, as taught by Zoia, because Zoia explicitly teaches the method is an improvement over conventional hiring processes, ¶¶[0006]-[0007] and Abstract; see also MPEP 2143.I.G.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruffolo, Zoia, and Tummuru further in view of Kotis, US Pub. No. 2012/0005113, herein referred to as "Kotis".
Regarding claim 3, the combination of Ruffolo, Zoia, and Tummuru teaches all the limitations of claim 2 and Ruffolo further teaches:
wherein the job performance includes number of hours worked (captures check-in and checkout times of employees to determine amount of work time, ¶¶0038], [0051], [0053]). 
However the combination of Ruffolo, Zoia, and Tummuru does not teach but Kotis does teach:
activities (stores information on employees including completion of tasks, ¶¶[0148], [0150]), 
type of work (stores employees' job positions, ¶¶[0087], [0134], and job type, ¶[0131])
colleague interaction (stores information on employees including recommendation of the employees to others and ability to work with others, ¶¶[0148], [0150]),
Further, it would have been obvious at the time of filing to combine the hiring and matching using blockchain of Ruffolo,  Zoia and Tummuru with the tracking work performance as taught by Kotis because use of known technique to improve similar devices (methods, or products) in the same way is obvious, see MPEP 2143.I.C.  That is, Ruffolo teaches storing employee information like work history, working skills, preferred hours, ¶[0048].  One of ordinary skill would have recognized these records could be improved by storing further information about the employees' work performance, e.g. as taught by Kotis.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Toyota, et al, US Pub No. 2019/0251573 teaches a similar method of tracking applicants using blockchain.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064. The examiner can normally be reached Monday to Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOS/Examiner, Art Unit 3629                                                                                                                                                                                                        
/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Please note, pg. 14 of the Specification as filed lists number of hours as an example of the factors tracked.